Title: From George Washington to Jonathan Trumbull, Sr., 15 October 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir
          Head Quarters West-point 15th Octbr 1779.
        
        I have been duly favored with your Excellency’s letter of yesterdays date, and thank you for your ready attention to my requisitions.
        The moment I receive the intelligence from the Count which is to determine our operations or how far the assistance of the Country will be necessary to carry them into execution, I shall do myself the honor to give you the earliest advice. I wait anxiously for this communication, for as your Excellency observes the season is coming upon us very fast.
        I congratulate you on the success of our Western expedition. Every thing is completely destroyed in the Country of the hostile Indians, and the whole undertaking finished with the most inconsiderable loss. The army under General Sullivan I expect, is, by this time at Easton, on its march to this place. I have the honor to be, with the greatest regard your Excellency’s most obt servt
        
          Go: Washington
        
       